Citation Nr: 0020612	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  93-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).

(The issue of whether an October 7, 1981, decision of the 
Board of Veterans' Appeals (Board), which denied entitlement 
to service connection for a nervous disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE), is the subject of a separate decision of the 
Board.)



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's 
petition to reopen a claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
PTSD. The veteran timely appealed this determination to the 
Board.

When this matter was initially before the Board in April 
1995, it was remanded for further development and 
adjudication.  Because the denial of the veteran's 
application to reopen this claim was continued, the case was 
returned to the Board for further appellate consideration, 
and in a March 1997 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim.  
The Board then proceeded to review the claim on a de novo 
basis (i.e., considering all of the evidence on file, both 
new and old) and ultimately determined that service 
connection was not warranted.

The veteran appealed the denial of his claim for service 
connection for acquired psychiatric disorder to the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court).  In an 
April 1998 order, the Court granted a joint motion for 
remand, vacated the Board's decision, insofar as it denied 
service connection on the merits, and remanded the case for 
additional proceedings.  

In July 1998, the Board remanded this matter to the RO for 
further development and adjudication, in accordance with the 
terms of the joint motion.  However, as the denial of the 
claim has been continued, the case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has experiencing various stressful events 
during service, to include in connection with his alleged 
associated with alleged combat service.

2.  The record contains competent diagnoses of PTSD and 
schizophrenia, and medical evidence suggesting a possible 
relationship those disorders and the veteran's period of 
military service.  

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to specifically include both 
schizophrenia and PTSD, is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
For certain chronic diseases, such as a psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for a 
psychosis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

The preliminary question to be answered in this case is 
whether the veteran has in fact presented evidence of well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for service connection 
for PTSD requires essentially the same elements, except that 
the in-service injury or disease is satisfied by lay evidence 
of an in-service stressor, presumed credible for purposes of 
the well-grounded claim analysis.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under he court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In various statements and during his personal hearings, 
including one conducted before RO personnel in October 1998, 
the veteran identified numerous in-service stressful 
experiences.  They include both combat-related occurrences 
(e.g., seeing bodies of dead and wounded servicemen as well 
as being subjected to mortar and rocket attacks) as well as 
noncombat related occurrences (including seeing a snake crawl 
over his foot).

As noted in the July 1998 remand, Douglas A. Stevens, a 
clinical psychologist who examined the veteran in April 1993, 
October 1994 and August 1996, has indicated that, based on a 
history provided by the veteran, the results of his clinical 
evaluations, and his review of treatment records received, 
the veteran experienced stress of sufficient severity while 
stationed in Vietnam that caused him to develop symptoms of 
PTSD, which, in turn, rapidly decompensated into paranoid 
schizophrenia.  

Further, subsequent to the remand, the veteran submitted 
several medical reports, including a September 1998 report 
prepared by another private psychologist, Dr. James R. 
Moneypenney of Arkansas Psychological Services.  In that 
report, Dr. Moneypenney reviewed the veteran's psychiatric 
history, interviewed him and administered psychological 
tests.  The report reflects that he diagnosed the veteran as 
having both schizophrenia and PTSD.  Dr. Moneypenney further 
opined that each of these disabilities was related to his 
period of service in Vietnam.  In addition, in a February 
1999 report, Boyce F. Bargar, another private psychologist, 
indicated that he had had several therapy sessions with the 
veteran.  Dr. Bargar opined that events that took place 
during the veteran's period of service in Vietnam triggered 
the onset of his schizophrenia.  Dr. Bargar further 
essentially reported that, although it was less clear, "a 
diagnosis of PTSD should be considered as part of the 
veteran's clinical picture."  The examiner concluded by 
stating that, regardless of whether a diagnosis of PTSD was 
appropriate, the veteran's psychiatric disability was 
triggered by events that took place during his period of 
service in Vietnam.

Thus, the record shows that the veteran has asserted 
experiencing various stressful in-service event; that he has 
been diagnosed as having both schizophrenia and PTSD on 
numerous occasions; and that three different psychologists 
have each indicated that he suffers from psychiatric 
disability-PTSD and/or schizophrenia-as a result of his 
military.  Under these circumstances, the Board finds that 
the veteran has met his initial burden of showing that his 
claim for service connection for and acquired psychiatric 
disorder, to include schizophrenia and PTSD, is plausible, 
and hence, well grounded.


ORDER

As evidence of a well-grounded claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia and PTSD has been presented, the appeal is 
granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to specifically include both schizophrenia and 
PTSD, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
the Board finds that additional development is warranted to 
fulfill the duty to assist.  

In view of the opinions of private psychologists noted above, 
the veteran must undergo examination by a VA psychiatrist to 
determine whether it is at least as likely as not that he 
currently suffers from psychiatric disability, to include 
schizophrenia and PTSD, as a result of his active military 
service.  However, prior to undergoing such examination, 
additional evidence should be associated with the claims file 
to ensure that the examiner's review of the veteran's 
pertinent history is an informed one.  

Specifically, the RO should obtain and associate with the 
claims file all outstanding records of psychiatric treatment 
of the veteran.  This should specifically include all records 
of treatment from the VA Medical Center (VAMC) in North 
Little Rock, Arkansas; from the Little Rock Community Mental 
Health Center; and from Drs. Moneypenney, Barger, and 
Stevens.  The RO should also obtain and associate with the 
claims file all medical records associated with the veteran's 
award of benefits by the Social Security Administration 
(about which the veteran testified in October 1998).  

Additional preliminary development is also warranted with 
respect to the PTSD aspect of the veteran's claim.  As noted 
in the July 1998 remand, in the joint motion, the parties 
agreed that the RO had to make preliminary determinations as 
to whether the veteran engaged in combat and, if so, whether 
the stressors that he has alleged are related to his combat 
service and are consistent with the circumstances of such 
service, since those determinations would, in turn, affect 
his burden of proof for establishing that the stressful 
incidents in question occurred.  See Cohen v. Brown, 10 Vet. 
App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
It was further agreed in the joint motion that, assuming that 
corroboration of the alleged stressors in service is still 
warranted after making this determination, then the RO should 
contact the United States Army and Joint Services 
Environmental Support Group (ESG) (now known as the United 
States Army Service Center for Research of Unit Records (Unit 
Records Center)) which has access to this information.  

In the prior remand, the Board noted that the veteran's 
service records (which reflect, inter alia, a military 
occupational specialty (MOS) of unit supply specialist, and 
no specific combat awards) do not clearly establish that the 
veteran engaged in combat with the enemy.  However, prior to 
undertaking any development to independently verify either 
the veteran's participation in combat or a specific in-
service stressful event, the Board requested that the RO 
first attempt to obtain additional information from the 
veteran, to include inviting him to submit evidence to 
corroborate his claim.  While the veteran did not provide 
additional information concerning his claimed stressors, he 
has submitted numerous lay statements, drafted by former 
service colleagues, in which the affirmants report that the 
veteran participated in combat activities during his Vietnam 
service.  

Although not specified in the prior remand, at this juncture, 
and consistent with the joint motion, the RO should have made 
a determination as to whether, on the basis of the record as 
a whole, the evidence sufficiently demonstrates that the 
veteran engaged in combat with the enemy, i.e., whether the 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 
6257(2000).  In this regard, the Court has repeatedly 
stressed that a determination as to whether the veteran 
engaged in combat cannot be made simply by reference to the 
existence or non-existence of certain combat awards or to his 
MOS.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Rather, the 
determination must be made on the record as a whole, to 
include lay evidence submitted in support thereof.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Thus, consistent with the directives of the joint motion, the 
RO must first make preliminary determinations as to whether, 
on the basis of evidence currently of record, the veteran 
engaged in combat with the enemy; and if so, whether any of 
the veteran's purported stressors are consistent with the 
circumstances of such service.  However, if additional 
evidence is needed to make the combat status determination, 
or if the RO determines that the veteran did not engage in 
combat with the enemy (or that he did but his purported 
stressors are not consistent with the circumstances 
therewith), the RO should undertake the additional 
development previously requested to verify whether the 
veteran had combat service (to which a purported stressor is 
related), or to verify the occurrence of specific in-service 
stressful experience(s).  The Board notes that, although the 
RO determined that the veteran's stressors were "not of 
sufficient specificity to permit verification," and declined 
to undertake any efforts to independently corroborate the 
occurrence of the veteran's combat action/in-service 
stressful experience(s), the Board's request that the RO 
contact the Unit Records Center and other official sources 
was not made contingent upon the veteran providing more 
specific details; rather, such development was to be (and 
now, if necessary, should be) made on the basis of the 
information of record.  

Further, in determining whether the evidence establishes the 
occurrence of an in-service stressful event, the RO should 
consider the Court's decision in Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In that case, the Court held that, by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
sufficient to corroborate the veteran's alleged in-service 
stressor, despite the fact that the radio log did not 
identify the veteran's participation.  

In the event that either combat service (to which a purported 
stressor that is deemed consistent with the circumstances of 
such service is related), or the occurrence of specific in-
service stressful experience(s) is/are established, the VA 
psychiatrist who is designated to examine the veteran should 
address whether the corroborated activity(ies) or 
occurrence(s) is/are sufficient to support a diagnosis of 
PTSD.

The Board regrets that a second remand of this matter will 
further delay a decision in this case; however, the Board 
finds that such remand is necessary to comply with an order 
of the Court; and to ensure that all due process requirements 
are met, and the veteran is given every consideration with 
respect to the current issue on appeal.

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This must specifically include 
all outstanding records from the North 
Little Rock VAMC.  After obtaining 
appropriate authorization, the RO should 
also obtain all outstanding records from 
Dr. Douglas A. Stevens, or any other 
examiner at the Southwestern Institute; 
from Dr. James R. Moneypenney, or any 
other examiner at Arkansas Psychological 
Services; from Dr. Boyce F. Bargar; from 
Dr. Paula Lynch, or any other examiner at 
Little Rock Community Mental Health 
Center; as well as all other records from 
any additional facility(ies) or source(s) 
identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  The RO should make a determination as 
to whether, on the basis of the evidence 
currently of record (to include the 
veteran's service records and lay 
statements submitted in his behalf, the 
evidence sufficiently establishes that 
the veteran engaged in combat with the 
enemy during his military service.  If it 
is determined that he engaged in combat 
during service (and he has asserted 
experiencing an in-service stressful 
experience that is consistent with the 
circumstances of his combat service), the 
RO should undertake no further 
development to verify the occurrence of a 
specific in-service stressful experience, 
skip the development requested in 
paragraphs 4 and 5, and proceed with 
paragraph 6.  If the RO concludes either 
that the veteran did not engage in combat 
with the enemy, or that the evidence is 
not sufficient to make a determination as 
to combat, the RO should proceed with the 
development requested in paragraph 4, 
below.  

4.  The RO should prepare a summary of 
all the veteran's alleged combat action 
and in-service stressful experiences, and 
attempt to verify such action/experiences 
through appropriate means, specifically 
to include the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia,  22150; the National Personnel 
Records Center (NPRC); and similar 
sources. 

5.  Following receipt of a response from 
the Unit Records Center and any other 
contacted entity(ies), and after 
undertaking any additional development 
suggested, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or specific in-service 
stressful experience(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no combat action 
(referred to above) or specific in-
service stressful experience has been 
verified, then RO should so state in its 
report.

6.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist, to assess the nature 
and etiology of all current psychiatric 
disability.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiner.  The physician should 
provide a multi-axial diagnosis, 
reporting all psychiatric diagnoses found 
to be present.  Further, for each 
psychiatric disorder diagnosed, the 
examiner should indicate whether it is at 
least as likely as not that such disorder 
is a result of the veteran's active 
military service.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that 
schizophrenia was present in service or 
within the first post-service year.

As regards the PTSD aspect of the 
veteran's claim, if any combat action (to 
which a purported stressor is deemed 
related) or specific in-service stressful 
experience(s) is/are found to be 
corroborated by the record, the examiner 
should specifically indicate whether such 
action/experience(s) is/are sufficient to 
support a diagnosis of PTSD.  If so, the 
examiner should specifically indicate how 
the other diagnostic criteria for the 
condition are met, and comment upon the 
link between the current symptomatology 
and the in-service combat 
action/stressful experience(s) referred 
to above.

In offering these opinions, the physician 
should specifically comment upon the 
opinions offered by Drs. Stevens, 
Moneypenney, and Bargar.  If the 
physician is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn and opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include schizophrenia and 
PTSD, on the basis of all relevant 
evidence of record and all pertinent 
legal authority (to include 38 U.S.C.A. 
§§  1154(b) and 5107(b), and the Court's 
decisions in Dizoglio, Gaines, and 
Suozzi, cited to herein).  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
noted in this REMAND.

9.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to ensure that all due process requirements are 
met.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The parties 
need take no action until otherwise notified, but they may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



